By the court :
Rost, J.
This was originally an action of bornage. This court determined, that the true boundary between the land of the plaintiff and that of the defendant, was the division line represented on a plat of-survey of those lands made by Barthelemy Lafon, on the 15th April, 1806; and, as it did not appear from the evidence, that the marks showing the position and course of that line were still visible, the case was remanded for the purpose of having that line traced, and of putting the parties in possession under it.
When the case returned to the district court, the surveyor general, on the motion of the plaintiff’s counsel, was ordered to establish said line in conformity with the-decree of this court. In obedience to this order, the boundary line was established by the deputy surveyor, Harrison, as running N. 18 deg. E. at the time; and he returned theplatofsurvey into court, together with the proces verbal of his field operations. The plaintiff then took the following rule : “ On motion of Lewis Lombard, Esq., of counsel for plaintiff, and on giving the court to understand and be informed that M. Plarrison, deputy surveyor of Lewis Bringier, Surveyor General of the State of Louisiana, had, on the 22d of January, 1852, filed a plat of survey and a proces verbal of his operation in establishing the line of division between Brulard and Frederick’s estates ; that on said plat, he represents the line North, sixteen degrees East, in 1851, in red, and the line North, eighteen degrees East, in 1851, by a'black line, and represents said line to be the line in dispute, and reports it to be such.
It is ordered by the court, that Etienne Brulard, the defendant, do show cause, on Saturday, the 31st day of January, 1852, why the red line above described, should not be established as the one described by Barthelemy Lafon, in the plat of the 15th April, 1806, as dividing the estates of Etienne Brulard and Adam Frederick.
The answer to this rule was, that it assigns no error in the survey, and sets forth no grounds or reasons for setting aside or altering the report of the surveyor. It contains also a prayer, that the report be homologated and the parties putin possession under it.
The defendant prevailed, and the plaintiff has appealed.
A great many objections have been raised in argument, which, it is manifest under the pleadings we cannot notice. The rule taken by the plaintiff, assumes the capacity of the deputy surveyor, and that the survey was regularly made and returned into court; and merely suggests that the red, and not the black line on the plat, is the true line of division. No evidence whatever has been adduced in support of that position, but the plaintiff’s counsel has attempted to prove it by astronomical calculations. And it may be conceded, that he has shown, that the surveyor did not remain on the spot a sufficient time to ascertain the exact variation of the compass there, on the day he went. This, however, is of very little consequence. He states, that he proceeded in the survey *656with the assistance of A. D. Hémécourt, another practical surveyor; that after careful search, they discovered the bornes planted by Lafon, on the division line, in 1806 ; and that he conformed to them in making the survey.
There is nothing in the record to disprove the declaration of the surveyor, that the landmarks found by him were those of Lafon’s survey; and the fact is not even put at issue. It must, therefore, be assumed to be true. And it is clear, that, the old division line having been found, the surveyor was bound to follow it without regard to the title papers, or the variation of the compass. Zéringue v. Harang, 17 L. R. 349.
Whether the surveyor gave satisfactory reasons for the difference between the present bearing of the line, and that indicated by the plan of Lafon, is quite immaterial. The guidance of the stars is not resorted to, when the path to be followed is visible on the earth.
Judgment affirmed, with costs.